TLIC letterhead September 4, 2014 VIA EDGAR Securities and Exchange Commission treet NE Washington, D.C. 20549 Re:Separate Account VUL-A, SEC File No. 811-09115 Ø Legacy Builder Plus/ Inheritance Builder Plus, Registration No. 333-86231 Rule 30b2-1 Filing Dear Commissioners: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Transamerica Life Insurance Company (the “Company”) on behalf of the Registrant, recently sent (or will send) to its policyholders the semi-annual reports dated June 30, 2014, for the underlying management investment companies listed below (the “Funds”). This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act: SEMI-ANNUAL REPORT FILINGS: Transamerica Series Trust, SEC File No. 811-04419 AIM Variable Insurance Funds (Invesco Variable Insurance Funds) Series 1 Shares, SEC File No. 822-07452 Dreyfus Stock Index Fund- Initial Class, SEC File No. 811-05719 Dreyfus Variable Investment Fund, SEC File No. 811-05125 Fidelity Variable Insurance Products Funds, SEC File No. 811-05511, 811-03329, 811-07205, 811-05361 MFS Variable Insurance Trust, SEC File No. 811-08326 Oppenheimer Variable Account, SEC File No. 811-04108 Some of the funds included in each Fund Company’s semi-annual report filings may not be available under every Policy offered by the Registrant. The Company understands that the Funds have filed, or will file, their semi-annual reports with the commission under the separate cover, pursuant to Rule 30d-1. To the extent necessary, these filings are incorporated herein by reference. If you have any questions regarding this filing, please contact me at (727) 299-1830 or Gayle Morden at (727) 299-1747. Sincerely, /s/ Arthur D. Woods Arthur D. Woods Vice President & Counsel cc: Priscilla Hechler Gayle A. Morden
